Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the defendant of the crime of assault in the third degree, reversed on the law and the facts and a new trial ordered. In our opinion, a new trial should be granted in the interests of justice in order that the court have before it the record of the proceedings in the Magistrates’ Court wherein *878the complainant pleaded guilty to some undetermined offense. If the offense was disorderly conduct, as indicated, rather than “ smoking a cigarette,” as the complainant testified, such plea of guilt constituted an admission affecting the credibility of complainant as it would be inconsistent with his testimony at the trial as to his conduct on the train. Hagarty, Davis, Adel, Taylor and Close, JJ.., concur.